DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 3- 15, 17 and 18 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Regarding claims 1 and 10, each claim recites “a nozzle member that disposed within the second portion from an exit of the nozzle member”.  As argued (see Remarks 5/14/2021, page 6), this requires insertion of the nozzle member from the exit, and precludes insertion from the upstream side.  The examiner finds insufficient support for this limitation.  First, the claim language lacks haec verba support in the specification.  Second, the drawing (Fig. 4) shows only the installed position and therefore cannot 
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 3-15, 17 and 18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 1 and 10, each claim recites “a nozzle member that disposed within the second portion from an exit of the nozzle member”.  On its face, this language requires that the nozzle member be disposed, apparently specifically meaning placed, from itself, which is unclear.  To state the problem differently, if the phrase “disposed within… from an exit” is read to require placement or insertion from the exit, then it is nonsensical for an element to be placed from within itself.  The examiner will therefore interpret this language as requiring that the nozzle member be disposed within the second portion by an exit of the nozzle member.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 1, 3-8, 10-15 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over US PGPub 2016/0102682 to Gass et al. (Gass hereinafter) in view of US Patent 4,898,517 to Eriksen (Eriksen).
Regarding claim 1, Gass teaches an aspirator system (510) comprising an aspirator body (520) having an inner surface (not labeled) and an outer surface (not labeled) that extend between a first (left) end and a second (right) end (of each), the body defining a distribution channel (530) disposed radially between the inner and outer surfaces, and a plurality of nozzles (534) connected to the distribution channel and extending inwardly from the inner surface toward a central longitudinal axis.  Gass further teaches a first portion (528) and a second portion (534) of each nozzle.  Gass does not teach a stop surface and a nozzle member in abutment therewith.  Eriksen teaches another jet pump generally, and particularly teaches that a nozzle member (22a) is provided at a stop surface (136) such that fluid flowing through the nozzle passes the stop surface (136) first.  Eriksen teaches that this allows for the nozzle to be easily replaced (col. 1, ln. 40-42).  Therefore, it would have been obvious to one of ordinary skill in the art to allow for replacement of a nozzle within the aspirator of Gass in the case of wear or damage and for such to be done easily as taught by Eriksen.  Regarding the from an exit limitation, the examiner notes that the nozzle exit (124) of Eriksen protrudes from the attached member (16a).  As such, it is capable of being grasped during assembly either manually or via tools, and pulled against the bearing surface (120) which would constitute disposition within the second portion (of Gass) by (or from) the nozzle exit.  Accordingly, the examiner holds that the combined references teach the limitation of placement and/or disposition of the nozzle from its exit, as best understood by the examiner.
Regarding claim 3, Gass teaches that the first portion is non-parallel and non-perpendicular with the longitudinal axis (see Fig. 5).
Regarding claim 4, Gass teaches a nozzle section (536) between the first and second ends.
Regarding claim 5, Gass teaches that the distribution channel is within the nozzle section (see Fig. 5).
Regarding claim 6, Gass teaches that the distribution channel (530) is arranged to receive a first flow from a first fluid source (via 512).
Regarding claim 7, Gass teaches that the second portion (534) is disposed parallel to the longitudinal axis.
Regarding claim 8, Gass teaches that the second portion defines an exit face from the nozzles.
Regarding claim 10, Gass teaches an aspirator system (510) comprising an aspirator body (520) extending between first and second ends (left and right) and defining a distribution channel (530), and a plurality of nozzles (528,534) each having a first, angled section (528) and a second, parallel section (534).  Gass further teaches that the second portion defines a nozzle (at 534) in the second section. Gass does not teach a stop surface and a nozzle member in abutment therewith. Eriksen teaches another jet pump generally, and particularly teaches that a nozzle member (22a) is provided at a stop surface (136) such that fluid flowing through the nozzle passes the stop surface (136) first.  Eriksen teaches that this allows for the nozzle to be easily replaced (col. 1, ln. 40-42).  Therefore, it would have been obvious to one of ordinary skill in the art to allow for replacement of a nozzle within the aspirator of Gass in the case of wear or damage and for such to be done easily as taught by Eriksen.  Regarding the from an exit limitation, the examiner notes that the nozzle exit (124) of Eriksen protrudes from the attached member (16a).  As such, it is capable of being grasped during assembly either manually or via tools, and pulled against the bearing surface (120) which would constitute disposition within the second portion (of Gass) by (or from) the nozzle exit.  Accordingly, the examiner holds that the combined references teach the 
Regarding claim 11, Gass teaches an inlet section (568), an outlet section (516), and a nozzle section therebetween.
Regarding claim 12, Gass teaches that the distribution channel is defined within the nozzle section.
Regarding claim 13, Gass teaches that the distribution channel (530) is arranged to receive a first flow from a first fluid source (via 512).
Regarding claim 14, Gass teaches that the inlet (568) is configured to receive a second flow from a second source (via 514).
Regarding claim 15, Gass teaches that the second portion (534) is disposed parallel to the longitudinal axis.
Regarding claim 17, Gass teaches a conical portion of the nozzles (534) which is non-parallel with the longitudinal axis.
Claims 9 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gass in view of Eriksen as applied to claims 1 and 10 above, and further in view of US Patent 6,042,340 to Melbourne (Melbourne).
Regarding claims 9 and 18, the previously applied references teach the limitations of claims 8 and 17 from which claims 9 and 18 depend, as discussed above, but does not teach that the end face is angled toward the longitudinal axis.  Melbourne teaches another jet pump apparatus, and particularly teaches that radially inclining nozzles leads to increased mixing (col. 3, ln. 50-64).  Those of ordinary skill will appreciate that such mixing would lead to increased uniformity of flow and thereby throughput in .

Response to Arguments
Applicant's arguments filed 14 May 2021 have been fully considered but they are not persuasive.
With respect to the argument that the combined references do not teach a nozzle member disposed from its exit, the examiner disagrees.  First, the limitation is not supported, for the reasons set forth above.  Second, the limitation is not clear, for the reasons laid out above.  Third, as best understood, the limitation is taught by Eriksen inasmuch as the rightward end (124) of Eriksen constitutes an exit of the nozzle member (22a) and may be grasped manually or otherwise to position the nozzle in its final assembly location, which is within the second portion of Gass per the combination.
As an additional matter, the applicant argues that “the only way that nozzle 90 could be made to abut the stop 92 is by inserting it from the right)” (Remarks, page 5).  This argument presumes that the nozzle is rigid, but rigidity does not appear to be either an explicit or an implicit requirement placed on the nozzle by the specification.  As such, it remains possible for a resilient nozzle to be inserted from the left in Applicant’s Fig. 4.
In view of the above, the examiner maintains that the claimed invention is obvious in view of the combined references.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHILIP E STIMPERT whose telephone number is (571)270-1890.  The examiner can normally be reached on Monday-Friday, 8a-4p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Essama Omgba can be reached on (469) 295-9278.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/PHILIP E STIMPERT/Primary Examiner, Art Unit 3746                                                                                                                                                                                                        16 August 2021